COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Mid-Con Energy Operating, LLC, Mid-Con Energy
                              Partners, LP, Republic Industrial and Energy Solutions
                              LLC, and Quail Well Service, Inc.

Appellate case number:        01-20-00713-CV

Trial court case number:      2018-26435

Trial court:                  61st District Court of Harris County

        On October 16, 2020, relators, Mid-Con Energy Operating, LLC, Mid-Con Energy
Partners, LP, Republic Industrial and Energy Solutions LLC, and Quail Well Service, Inc.,
filed a petition for writ of mandamus challenging the trial court’s May 15, 2020 order
denying relators’ joint motion to compel independent medical examinations of real party
in interest, Fernando Lawhon, and request for neuropsychological raw test data of real party
in interest.
       In connection with their petition for writ of mandamus, relators filed a “Motion for
Stay Pending Ruling on Relators’ Petition for Writ of Mandamus,” requesting that this
Court stay the trial court proceedings pending this Court’s consideration of relators’
petition for writ of mandamus. On October 19, 2020, real party in interest filed a response
in opposition to relators’ motion to stay.
        In the underlying proceeding, relators sought an order from the trial court
compelling real party in interest to submit to physical examination by their medical experts
pursuant to Texas Rule of Civil Procedure 204.1. “To obtain an order compelling a
physical examination, a movant must show that (1) the physical condition of the party the
movant seeks to examine is ‘in controversy’ and (2) ‘good cause’ exists for the
examination.” See In re Sanchez, 517 S.W.3d 833, 834–35 (Tex. App.—Houston [1st
Dist.] 2018, orig. proceeding). However, “[t]hese requirements cannot be satisfied by mere
conclusory allegations of the pleadings–nor by mere relevance to the case.” In re H.E.B.
Grocery, Co., 492 S.W.3d 300, 303 (Tex. 2016) (internal quotations omitted).
       Relators’ motion to stay fails to establish that there was “good cause” to require the
physical examination of real party in interest. Further, relators’ motion fails to identify
with specificity either the nature of the relief sought or the need for a stay of trial court
proceedings at this time, more than five months after the trial court’s order was signed on
May 15, 2020.
       Accordingly, relators’ motion to stay is denied.
        Further, the Court requests a response to the petition for a writ of mandamus from
real party in interest. The response if any, is due no later than fifteen days from the date of
this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes________
                    Acting individually  Acting for the Court

Date: __October 27, 2020____________________




                                              2